849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Victor SANGUEDOLCE;  Allen R. Phipps, Plaintiffs-Appellants,v.M.G. JACKSON;  L.T. Elmer;  L.D. Johnson;  Michael Lamitie,Defendants- Appellees.
No. 88-5046.
United States Court of Appeals, Sixth Circuit.
June 23, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum and order filed on December 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  The dismissal of plaintiffs' complaint was not improper under Tingler v. Marshall, 717 F.2d 1109 (6th Cir.1983).  The complaint was clearly subject to sua sponte dismissal as frivolous under 28 U.S.C. Sec. 1915(d).   See Harris v. Johnson, 784 F.2d 222 (6th Cir.1986).